IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 167 MM 2018
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 KHAILYL A. CHAMBERS,                         :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file a

Petition for Allowance of Appeal within 15 days.